                         Case 5:20-cv-02155-LHK Document 121-1 Filed 09/14/20 Page 1 of 3



                    1   COOLEY LLP
                        MICHAEL G. RHODES (116127)
                    2   (rhodesmg@cooley.com)
                        TRAVIS LEBLANC (251097)
                    3   (tleblanc@cooley.com)
                        KATHLEEN R. HARTNETT (314267)
                    4   (khartnett@cooley.com)
                        BENJAMIN H. KLEINE (257225)
                    5   (bkleine@cooley.com)
                        DANIELLE C. PIERRE (300567)
                    6   (dpierre@cooley.com)
                        JOSEPH D. MORNIN (307766)
                    7   (jmornin@cooley.com)
                        EVAN G. SLOVAK (319409)
                    8   (eslovak@cooley.com)
                        KELSEY R. SPECTOR (321488)
                    9   (kspector@cooley.com)
                        101 California Street, 5th Floor
                   10   San Francisco, California 94111-5800
                        Telephone:     +1 415 693 2000
                   11   Facsimile:     +1 415 693 2222

                   12   Attorneys for Defendant
                        ZOOM VIDEO COMMUNICATIONS, INC.
                   13

                   14                                UNITED STATES DISTRICT COURT

                   15                           NORTHERN DISTRICT OF CALIFORNIA

                   16                                     SAN JOSE DIVISION
                   17

                   18   IN RE: ZOOM VIDEO COMMUNICATIONS             Master Case No. 5:20-cv-02155-LHK
                        INC. PRIVACY LITIGATION,
                   19
                                                                     DECLARATION OF JACQUELINE HILL IN
                   20                                                SUPPORT OF DEFENDANT ZOOM’S
                        This Documents Relates To:                   REQUEST FOR JUDICIAL NOTICE IN
                   21   All Actions                                  SUPPORT OF DEFENDANT’S MOTION TO
                                                                     DISMISS
                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW

                                                                                       DECL. OF JACQUELINE HILL
 SAN FRANCISCO


                                                                              MASTER CASE NO. 5:20-CV-02155-LHK
                          Case 5:20-cv-02155-LHK Document 121-1 Filed 09/14/20 Page 2 of 3



                    1            I, Jacqueline Hill, declare as follows:

                    2            1.      I am over eighteen years of age. I am a paralegal for Zoom Video Communications,

                    3   Inc. (“Zoom”).

                    4            2.      The facts set forth herein are based upon my personal knowledge, or upon my review

                    5   of the business records of Zoom, or from information transmitted by a person with knowledge of the

                    6   facts described herein, and are kept in the regularly conducted business activity of such person and

                    7   Zoom, and it is the regular practice of that business activity to make such records.

                    8            3.      I understand that this Declaration will be submitted to the United States District

                    9   Court for the Northern District of California and may be considered by that Court in connection with

                   10   Zoom’s Request for Judicial Notice in Support of Defendant’s Motion to Dismiss Plaintiffs’

                   11   Consolidated Amended Complaint.

                   12            4.      Whenever an individual chooses to register for a Zoom account, they are presented

                   13   with the Terms of Service on their device and asked to click “Confirm.” On that same screen, a

                   14   potential registrant is also informed that: “By signing up, I agree to the Privacy Policy and Terms of

                   15   Service.” An individual cannot register for an account without clicking “Confirm,” thereby agreeing

                   16   to the Terms of Service.

                   17            5.      Attached as Exhibit 1 is a true and correct copy of the current Zoom Terms of

                   18   Service, which is available on Zoom’s website at https://zoom.us/terms (last visited September 14,

                   19   2020).

                   20            6.      Zoom’s Terms of Service expressly incorporates Zoom’s Privacy Policy. Attached

                   21   as Exhibit 2 is a true and correct copy of the current Zoom Privacy Policy, which is available on

                   22   Zoom’s website at https://zoom.us/privacy (last visited September 14, 2020).

                   23            7.      Attached as Exhibit 3 is a true and correct copy of the July 2020 Zoom Privacy

                   24   Policy, which was on Zoom’s website and is now archived at https://web.archive.org/web/

                   25   20200701131636/https://zoom.us/privacy (last visited September 14, 2020).

                   26            8.      Attached as Exhibit 4 is a true and correct copy of the March 29, 2020 Zoom Privacy

                   27   Policy, which was on Zoom’s website and is now is archived at

                   28
COOLEY LLP
ATTORNEYS AT LAW
                                                                                                   DECL. OF JACQUELINE HILL
 SAN FRANCISCO                                                             2              MASTER CASE NO. 5:20-CV-02155-LHK
                         Case 5:20-cv-02155-LHK Document 121-1 Filed 09/14/20 Page 3 of 3



                    1   https://web.archive.org/web/ 20200331050320/https:/zoom.us/privacy (last visited September 14,

                    2   2020).

                    3            9.     Attached as Exhibit 5 is a true and correct copy of the March 18, 2020 Zoom Privacy

                    4   Policy, which was on Zoom’s website and is now archived at https://web.archive.org/web/

                    5 20200321054647/https://zoom.us/privacy (last visited September 14, 2020).

                    6            10.    Attached as Exhibit 6 is a true and correct copy of the February 23, 2020 Zoom

                    7 Privacy Policy, which was on Zoom’s website and is now archived at https://web.archive.org/web/

                    8 20200314182734/https://zoom.us/ privacy (last visited September 14, 2020).

                    9            I declare under penalty of perjury that the foregoing is true and correct.

                   10            Executed on September 14, 2020 in Billings, Montana.

                   11

                   12   Dated: September 14, 2020
                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
                                                                                                    DECL. OF JACQUELINE HILL
 SAN FRANCISCO                                                             3               MASTER CASE NO. 5:20-CV-02155-LHK
